Citation Nr: 9934398	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

4.  Entitlement to a compensable evaluation for lateral 
collateral instability of the right knee.

5.  Entitlement to a rating in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to November 
1996.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  Current urticaria, or hives, but no other skin disorder, 
is reasonably associated with service.

4.  The veteran's left ankle disability is manifested by no 
more than slight ankle disability, and range of motion is 
from 20 degrees' dorsiflexion to 45 degrees' plantar flexion. 

5.  The veteran's low back disability is manifested by low 
back pain, mild tenderness on palpation over the lower 
lumbosacral area, mild spasms of the paraspinal muscles, and 
a full range of motion. 

6.  Clinical findings associated with the veteran's right 
knee disability include no more than slight recurrent 
subluxation or lateral instability, and a full range of 
motion.

7.  The veteran's asthma is manifested by findings of forced 
expiratory volume in one second (FEV-1) of 78 percent, and a 
ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 72 
percent on pulmonary function testing (PFT), wheezing, 
intermittent use of corticosteroids, and daily use of 
inhalant medication. 


CONCLUSIONS OF LAW

1.   The veteran's urticaria, but no other skin disability, 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991).

2.  The schedular criteria for a rating in excess of 10 
percent for a left ankle disability have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5262 and 5271 (1999).

3.  The schedular criteria for a 20 percent rating for a low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5292 and 5295 (1999).

4.  The schedular criteria for a 10 percent rating for the 
lateral collateral instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4,  §§ 4.71a, Diagnostic Codes 5257 (1999).

5. The schedular criteria for a disability rating of 60 
percent for bronchial asthma have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note complaints of medial and lateral 
ankle pain with prolonged periods of standing and running in 
February 1991.  A physical examination revealed swelling of 
both aspects of the ankle, and a full range of motion.  The 
diagnostic impression was lateral strain secondary to 
increased activity, and aggravated by mild pronation 
syndrome.  The veteran was fitted for orthotics.

An April 1992 record indicates that the veteran experienced 
pain in the upper buttocks after falling on his right lower 
back the previous night.  Probable soft tissue injury was 
diagnosed.  

A July 1992 record notes that the veteran experienced pain 
and swelling in the left ankle after falling three to four 
feet off a ladder one week earlier.  Physical examination 
showed minimal swelling of the lateral mallelous area, 
minimal local tenderness, and a full range of motion.  An X-
ray of the ankle was normal.  Apparent sprain was diagnosed.

An April 1993 emergency room report indicates that the 
veteran injured his right knee when he fell from a ladder.  A 
physical examination of the knee revealed swelling and 
tenderness, and a full range of motion. An X-ray study of the 
right knee was normal.  Post-traumatic right knee effusion 
was diagnosed.

Service medical records note that the veteran was given a 
back brace in September 1993.  

The veteran sought treatment for a painful "lump" on the 
ball of his left foot in September 1994.  A plantar wart was 
diagnosed, and removed.

A January 1995 record notes complaints of "itching on the 
forearms with small red spots."  The veteran gave a two-day 
history of persistent itching, and denied contact with 
anything unusual outside of work.  Urticaria was diagnosed, 
and Benadryl was prescribed.

An April 1995 record indicates that the veteran experienced a 
rapid onset of pruritic rash to the hands, forearms and feet 
immediately after exposure to seawater from a 
"countermeasure washdown system."  Urticaria was diagnosed.  
The examiner commented that while the veteran continued to 
experience left ankle pain, his orthotics were helping.

The veteran complained of left ankle pain located anterior to 
the lateral malleolus in May 1995.  He reported that the pain 
had increased in severity over the previous two months, and 
was worse with strenuous activity such as running.  The final 
assessment was excessive pronation leading to jamming of the 
sinus tarsi.

A June 1995 follow-up treatment record notes a history of 
multiple previous left ankle sprains.  The veteran was given 
ankle-strengthening exercises.  Chronic sprains due to laxity 
were diagnosed the following month.

The veteran was admitted for treatment for chemical 
pneumonitis in July 1995.  The hospital report notes that the 
veteran inhaled hydrogen sulfide the previous week, and 
experienced shortness of breath and wheezing two days later.  
A chest X-ray was normal, and a ventilation perfusion scan 
was normal.  The discharge diagnosis was bronchospasm.  

An August 1995 follow-up treatment record indicates that the 
veteran continued to experience dyspnea on exertion, and 
occasional episodes at rest.  The physician opined that there 
was no permanent lung injury.  Azmacort and Albuterol were 
prescribed.  A record dated the following month notes 
improved overall lung function.  Asthma was diagnosed.  In 
September 1995, acne was treated with medication.  

While a January 1996 pulmonary function test showed lung 
function improvement, the veteran reported no improvement of 
his symptoms. 

A May 1996 record reports a history of several episodes of 
urticaria, and notes exposure to a carpet and a swimming 
pool.  The diagnostic impression was asthma, fair control, 
and urticaria.

The veteran received treatment for plantar warts on the right 
second toe in July 1996.

The July 1996 separation examination report notes recurrent 
left ankle sprains, and indicates that the veteran ran with 
an ankle brace.  The report notes normal clinical evaluations 
of the skin, lungs, spine and lower extremities.

An August 1996 service medical record notes that the veteran 
experienced repeated episodes of hives and back spasms after 
rolling on his carpet.  The veteran related that although he 
had the carpet cleaned, he continued to experience these 
symptoms.  The examiner opined that the veteran was allergic 
to something at home.  While the veteran was noted to have 
good control of his asthma on his current medications, he was 
directed to resume using Azmacort. 

During a March 1997 VA examination, the veteran reported that 
he sprained his left ankle during boot camp.  He stated that 
his ankle was "quite unstable," and indicated that he had 
fallen several times.  The veteran related that he injured 
his lower back during service while unloading equipment from 
a ship.  He reported frequent muscle spasms, and pain in the 
middle part of his low back with sitting or standing.  He 
stated that he sprained his right knee when he fell from a 
ladder during service.  He continues to experience knee pain 
with running, or climbing ladders.  The veteran noted that he 
was hospitalized for two weeks during service, after he 
inhaled hydrogen sulfide from a chemical spill.  He related 
that he is unable to run due to shortness of breath, and 
experiences shortness of breath and chest pain with "any 
type of heavy working."  Following this exposure to hydrogen 
sulfide in service, the veteran reportedly developed a skin 
rash all over his body.  He related that the most recent 
episode of skin rash occurred one year earlier. 

A physical examination of the chest revealed adequate 
expansion.  The lungs were clear to percussion and 
auscultation, with fairly good inspiration and expiratory 
effort.  There were no rales, wheezes, or rhonchi.  A 
negative anterior drawer sign was noted on examination of the 
right knee.  The medial ligament was intact, and the lateral 
collateral ligament was "quite relaxed."  There was normal 
flexion and extension of the right knee, pronation and 
supination were negative, and there was no tenderness over 
the tibial plateau.  The veteran was able to do a deep knee 
bend, and come back up without problem.  An evaluation of the 
left ankle was negative, with a stable mortise.  There was a 
slight amount of laxity with varus motion.  A physical 
examination of the back revealed forward flexion greater than 
90 degrees, extension greater than 35 degrees, 90 degrees of 
rotation bilaterally, and bending greater than 35 degrees 
bilaterally.  There was no tenderness to percussion over the 
lumbosacral spine.  In the sitting position, forward flexion 
was to 90 degrees, extension was greater than 30 degrees, 
rotation was 90 degrees bilaterally, and bending was greater 
than 35 degrees bilaterally.  The veteran complained of pain 
and spasm along the paravertebral muscle with this motion.  
There was no evidence of rash or scarring on physical 
examination of the skin.

The pertinent diagnoses were obstructive pulmonary disease 
secondary to hydrogen sulfide inhalation, currently on 
treatment, probable myofascial syndrome with paravertebral 
muscle spasms, right knee instability with lateral collateral 
ligament instability, left ankle varus instability, and 
history of skin rash after hydrogen sulfide exposure.

VA medical records show treatment for various disabilities, 
including those currently on appeal, from July 1997 to 
November 1998.  In July 1997, it was noted that the veteran 
used Azmacort for restrictive airways disease.  The veteran 
sought treatment for low back pain in November 1997.  A March 
1998 outpatient treatment record notes a three-week history 
of breathing problems, which had grown progressively worse.  
Physical examination revealed a productive cough, and 
dyspnea.  Chest X-rays showed no evidence of infiltrates.  
Bronchitis was diagnosed.

An April 1998 VA hospital report notes that the veteran was 
admitted with clinical evidence of an acute asthma 
exacerbation.  He reported a several day history of worsening 
productive cough, accompanied by dyspnea and significant 
wheezing.  Pulmonary function testing revealed that the 
veteran's FEV-1 rate was 92 percent of the predicted rate, 
and his FEV-1/FVC ratio was 80 percent.  During 
hospitalization, the veteran was given intravenous steroids.  
The discharge diagnosis was acute asthma exacerbation 
secondary to an upper respiratory tract infection.  A follow-
up treatment record dated later that month notes that the 
veteran was "doing better." 

A May 1998 record reports complaints of intermittent 
"rash/hives," mostly on sun exposed areas, including the 
arms and neck.  Ligamentous laxity of the left ankle was also 
noted.  The diagnostic impression was asthma, possible hives, 
and "ankle problem."

The following month, the veteran reported experiencing 
sneezing and a runny nose.  He related that these symptoms 
made breathing more difficult, and caused him to use his 
inhalers more.  He noted that he "still has hives."  On 
pulmonary function testing, the veteran's FEV-1 rate was 94 
percent of the predicted rate, and his FEV-1/FVC ratio was 80 
percent.  The examiner reported that the spirometry was 
within normal predicted limits.  The diagnostic assessment 
was allergic symptoms.  The veteran was using Azmacort in 
July 1998.  

In August 1998, the veteran gave a two-week history of 
illness with cough productive of yellow phlegm, sinus pain 
and congestion with purulent drainage.  He reported increased 
wheezing.  Sinusitis and bronchitis were diagnosed.

In November 1998, the veteran complained of "shortness of 
breath since the cold weather started."  He indicated that 
he was "very" short of breath when he recently went 
hunting.  Azmacort was included in his medications.  

During a December 1998 personal hearing, the veteran reported 
experiencing constant left ankle pain, which he rated as a 7 
on a 10-point scale.  Transcript (T.) at 2.  He indicated 
that he was given a Velcro ankle brace approximately four 
months earlier.  T. at 2.  The veteran testified that he 
experiences severe ankle pain with lifting or walking, and 
indicated that he is unable to exercise.  T. at 3.  He stated 
that he is employed as an interstate truck driver, and 
indicated that he experiences ankle pain when he pushes the 
clutch to change gears.  T. at 3.  

The veteran reported that his wife, who is a certified 
massage therapist, gives him back massages to treat his back 
pain.  T. at 4.  In addition, he uses deep heat rubs and 
heating pads.  T. at 4.  He related that he periodically 
experiences muscle spasms in his back and right knee pain 
while driving, requiring him to stop his vehicle to stretch.  
T. at 4-5.  He reportedly experiences "weakness" in his 
right knee and back at the end of each day.  T. at 5 and 8.  
Bending, twisting and lifting exacerbate his back pain, and 
he "very rarely" unloads his trucks.  T. at 5.  The veteran 
rated his right knee pain as a 7 on a 10-point scale, and 
indicated that his knee periodically collapses, causing him 
to fall.  T. at 6-7.  The veteran related that he is unable 
to participate in sports due to his ankle, back and knee 
disabilities.  T. at 15.

The veteran testified that he was treating his asthma daily 
with Proventil, Azmacort, Serevent and Albuterol.  T. at 8.  
He explained that his lungs "have a harder time" during the 
winter, and he uses his inhalers more frequently at that 
time.  T. at 9-10.  The veteran reported experiencing a skin 
rash immediately after being exposed to toxic chemicals 
during service, and indicated that he continues to experience 
hives and rashes "at least once a month."  T. at 10-12.
 
The veteran's wife testified that her husband experiences 
fairly severe muscle spasms by the end of each day, and 
requires "a lot of deep tissue work to get him to the point 
where...the pain subsides."  T. at 15.  She opined that her 
husband would not be able to continue working without her 
massage therapy.  T. at 15.  

On VA examination in December 1998, the veteran complained of 
shortness of breath and wheezing with exertion, especially in 
cold weather.  He stated that Proventil improves the 
wheezing, but does not completely resolve it.  He related 
that he works between 50 to 60 hours a week as a truck 
driver, and indicated that he occasionally experiences 
increased wheezing when he unloads vehicles.  The veteran 
reported developing raised, pruritic hives approximately once 
every two days.  He explained that antihistamines decrease 
the severity of the hives, but not the frequency of symptoms.  
He complained of daily low back pain, which he rated as a 7 
or 8 on a 10-point scale.  The veteran stated that he is able 
to sit for approximately one hour before he needs to rest, 
and noted that when driving his truck, he must stop every one 
or two hours to lay flat on his back for an hour.  He 
reported wearing a back brace "all the time," but was not 
wearing one on the day of the examination.  The veteran 
explained that he experiences mild right knee pain with 
walking, which increases in severity with heavy lifting.  He 
related that his knee swells approximately every four days, 
especially if he has to unload a heavy shipment from his 
truck.  He stated that his right knee gives out approximately 
twice a month.  The veteran reported that he always wears a 
brace to prevent his left ankle from twisting.  He explained, 
however, that he still experiences left ankle pain with 
walking.

On physical examination, the veteran's chest was clear to 
auscultation with no wheezing, rales or rhonchi.  There was 
no increased fremitus, and no dullness to percussion.  A 
dermatologic examination was unremarkable, with no visible 
hives, erythema or petechia.  The veteran noted that he had 
not experienced symptoms related to his rash for a couple of 
days.  

While the veteran complained of back pain with "any range of 
motion whatsoever," he had a full range of motion.  Forward 
flexion was to 95 degrees, extension was to 35 degrees, 
rotation was to 35 degrees bilaterally, and flexion was to 40 
degrees bilaterally.  There was mild tenderness on palpation 
over the lower lumbosacral area.  Mild spasms of the 
paraspinal muscles in the lumbosacral area were noted.  The 
veteran was able to walk on his toes and heals without 
difficulty, and he had a negative sitting and lying straight 
leg raise with 5/5 strength in the lower extremities.  

A physical examination of the right knee was normal.  There 
was no visible swelling, no pain to palpation, and no pain 
with patellar grind.  A full range of motion was noted.  No 
instability was noted on the anterior/posterior drawer test, 
Lachman's test was normal, and McMurray's test was negative.  

A physical examination of the left ankle was unremarkable.  
There was no tenderness to palpation.  A full range of motion 
was noted, with dorsiflexion to 20 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  A drawer test was negative, and no instability was 
noted.  

X-rays of the chest, left ankle, right knee and lumbosacral 
spine were normal.  On pulmonary function testing, the 
veteran's FEV-1 rate was 78 percent of the predicted rate, 
and his FEV-1/FVC ratio was 72 percent.  The examiner noted 
that the veteran's FEV-1 rate of 78 percent was suggestive of 
mild obstructive lung disease.  The final assessment was 
history of reactive airway disease, history of hives, history 
of low back pain, history of right knee pain, and history of 
left ankle pain and recurrent sprain.

In February 1999, the veteran sought treatment for a tiny 
subcutaneous cyst on his upper left thigh.  A May 1999 record 
shows treatment for asthma, rash, and a lesion on the right 
second toe.  The diagnostic impression was asthma, and rash, 
questionable plantar wart.

During the June 1999 travel Board hearing, the veteran 
testified that he initially sprained his left ankle during 
service when he fell off of a ship ladder during stormy 
weather.  T. at 3.  He explained that he has experienced 
"numerous problems with sprains and...twisting of [his] left 
ankle" since that time, and currently wore an ankle brace.  
T. at 3.  He maintained that he experiences swelling and 
instability of the left ankle, and indicated that it has 
given out on him, causing him to fall.  T. at 4-5.  The 
veteran treats his ankle pain with Salsalate and Ibuprofen.  
T. at 6.  He reported that his left ankle disability prevents 
him from standing for an extended period of time or walking 
long distances, and he indicated that climbing stairs is 
difficult.  T. at 7.  

The veteran explained that his back disability is manifested 
by a restricted range of motion, muscle spasms, pain and 
tenderness.  T. at 8-9.  He indicated that he was treating 
these symptoms with Salsalate and Motrin.  T. at 8-9.  The 
veteran reported that when driving, he "quite often" has to 
pull over to the side of the road and stretch due to 
stiffness and pain in his back.  T. at 9.  He related that 
his back pain affects his ability to sleep, walk, sit, stand 
or carry things, and indicated that he experiences "real bad 
shooting pains up [his] lower back" with bending over and 
turning sideways.  T. at 10.  He explained that while he was 
able to accomplish 95 degrees of forward flexion on VA 
examination in December 1998, his back pain "intensified" 
after bending approximately 45 degrees.  T. at 10-11.  

The veteran testified that his right knee swells, gives way, 
and is painful on extended use.  T. at 14.  He stated that 
while he is able to fully flex his right knee, he experiences 
pain when doing so.  T. at 14-15. 

The veteran was treating his asthma daily with Azmacort, 
Proventil, AeroBid and Atropine.  T. at 16.  He reported 
experiencing shortness of breath and reduced energy as a 
result of his asthma, and indicated that these symptoms 
increase in severity with cold weather.  T. at 17-19.

The veteran reportedly experienced numerous skin rashes 
during service, and continues to experience periodic 
eruptions.  T. at 20-21.  He explained that these lesions 
appear on his arms and back, and indicated that his physician 
prescribed skin cream and some pills.  T. at 22.  

The Board requested a medical opinion regarding the etiology 
of the veteran's current skin disorder in September 1999.

In a November 1999 report, the dermatologist noted treatment 
for a skin rash, which was diagnosed as possible urticaria, 
on the hands and forearms on several occasions during 
service, as well as treatment for urticaria following his 
discharge from service.  The physician further noted that the 
veteran sought treatment for a cyst on the left thigh in 
February 1999, and for plantar warts on the left foot in May 
1999.  He opined that the veteran's recurrent urticaria had 
its onset in service, and that his left thigh cyst and 
plantar warts were unrelated to his period of active duty.

Analysis

I.  Service connection for a skin disorder

Initially, the Board finds the veteran's claim of entitlement 
to service connection for a skin disorder to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
light of the service medical records, indicating treatment 
for a skin disorder, and the post-service medical evidence of 
record, the Board concludes that the veteran has provided a 
plausible claim which must be adjudicated on its merits.  In 
adjudicating this claim, the Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal on this issue has been obtained.  

Under the basic governing law, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Essentially, the record supports a finding that the veteran's 
urticaria had its onset in service.  In a November 1999 
report, a dermatologist concluded that the veteran's current 
urticaria is related to his period of active duty.  However, 
the physician specifically found that no other skin disorder, 
including the veteran's left thigh cyst and plantar warts, 
was related to service.  It is noted that the record is 
devoid of competent medical evidence relating any other skin 
disorder to service. 

With the veteran's history of treatment for hives, or 
urticaria, during service, and the November 1999 medical 
opinion relating this disorder to service, the Board finds 
that his current urticaria may not reasonably be 
disassociated from his period of service.  Consequently, the 
evidence of record supports service connection for a 
urticaria.  The clear weight of the most probative evidence 
supports the grant of service connection.  38 U.S.C.A. 
§ 5107(b).

II.  Increased rating claims

Initially, the Board notes that the veteran's increased 
rating claims are found to be well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented  claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A. Left ankle disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's service-connected left ankle disability has 
been evaluated as 10 percent disabling by analogy to 
Diagnostic Code 5262.  Diagnostic Code 5262 provides ratings 
for impairment of the tibia and fibula, based upon the degree 
disability caused by malunion or nonunion.  Where there is 
malunion with slight knee or ankle disability, a 10 percent 
rating is assignable.  Where there is malunion with moderate 
knee or ankle disability, a 20 percent rating is assignable.  
Where there is malunion with marked knee or ankle disability, 
a 30 percent rating is assignable, and where there is 
nonunion, with loose motion requiring a brace, the highest 
rating of 40 percent is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent evaluation currently in effect for 
the left ankle disability is appropriate and should not be 
increased at this time.  X-ray studies of the left ankle do 
not show any deformity, misalignment, or malunion.  On 
clinical examination in March 1997, evaluation of the left 
ankle was negative, except for a slight amount of laxity with 
varus motion.  During the most recent VA examination, the 
veteran was able to walk on his toes and heals without 
difficulty, and the examiner noted an unremarkable clinical 
evaluation of the ankle.  Physical examination of the left 
ankle revealed no tenderness to palpation, no instability, 
and a full range of motion. 

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  Normal range of 
motion of the ankle is 20 degrees' dorsiflexion and 45 
degrees' plantar flexion.  38 C.F.R. § 4.71 Plate II (1999). 

The ranges of left ankle motion shown during the December 
1998 VA examination could not reasonably be concluded to 
represent "marked" limitation of motion so as to warrant a 
20 percent rating under the 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, given the normal ranges of dorsiflexion and 
plantar flexion described at 38 C.F.R. § 4.71, Plate II.  
Under Diagnostic Code 5271, the provisions pertinent to pain 
and its effect on functional impairment may be considered.  
In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  However, while giving due consideration to the 
veteran's subjective complaints and testimony regarding the 
restrictions imposed by the left ankle, the Board cannot 
conclude that a "marked" limitation of motion results so as 
to warrant a higher rating under Code 5271.  That is, the 
medical evidence demonstrates full range of motion; even 
considering the veteran's complaints, no examiner has 
indicated that marked impairment results.  

The Board has considered whether a higher disability rating 
might be available under some other Diagnostic Code, but 
determined that Diagnostic Code 5262 was the most appropriate 
Diagnostic Code under which to rate this disability.  38 
C.F.R. § 4.71a.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  Further, the functional 
effect of pain in the ankle was also considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995). 

B.  Low back disability

The veteran's service-connected low back disability has been 
evaluated as 10 percent disabling by analogy to Diagnostic 
Code 5292, which provides for the evaluation of limitation of 
motion of the lumbar spine.  Under that code, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5292.

Under Diagnostic Code 5295, lumbosacral strain with slight 
subjective symptoms only, warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  The 
rating criteria provide for a 20 percent evaluation under 
Code 5295 where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion.  Where there is 
list of the spine to one side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.  38 C.F.R. Part 4, Diagnostic 
Code 5295.

The record shows that on VA examination in December 1998, 
there was some mild tenderness on palpation over the lower 
lumbosacral area, and mild spasms of the paraspinal muscles.  
While the veteran complained of back pain with "any range of 
motion whatsoever," he demonstrated a full range of motion.  
Forward flexion was to 95 degrees, extension was to 35 
degrees, rotation was to 35 degrees bilaterally, and flexion 
was to 40 degrees bilaterally.  X-rays of the lumbar spine 
were normal.

The evidence in this case suggests that the veteran's 
symptomatology more nearly approximates the criteria required 
for a higher rating under Diagnostic Code 5295.  38 C.F.R. § 
4.7.  That is, there is evidence of mild spasms of the 
paraspinal muscles.  The veteran testified that the spasms 
affect his ability function on the job, including the 
necessity to cease activity at the time of the spasm.  The 
veteran's wife also testified in support of the effects of 
the back problems.  Although there was no loss of lateral 
spine motion revealed on physical examinations by VA, the 
Board may utilize 38 C.F.R. § 4.7 when a disability picture 
appears to more nearly approximate the criteria for a higher 
rating.  In light of the frequency of spasm in conjunction 
with the veteran and his wife's testimony, the Board 
concludes that a 20 percent rating under Diagnostic Code 5295 
is warranted.  

The Board does not find that a rating higher than 20 percent 
is applicable.  For a 40 percent evaluation under Code 5295, 
symptoms such as listing of the spine to the one side must be 
shown; such is not demonstrated here.  Additionally, there is 
no marked limitation of forward bending in the standing 
position; loss of lateral spine motion with osteoarthritis; 
narrowing or irregularity of the joint space; or abnormal 
mobility on forced motion.  Therefore, a 40 percent rating is 
not justified in this case.  

The Board also considered the evaluation for the low back 
disability under Code 5292, based on limitation of motion, 
which requires a severe degree of restricted motion for a 40 
percent rating.  With this rating, the provisions of 
38 C.F.R. § 4.40 apply.  Nevertheless, the medical data on VA 
examinations in 1997 and 1998 do not reflect findings of a 
severe limitation of motion, even considering the veteran's 
reports of pain and its impact on functioning.  In 1997 and 
1998, forward flexion was greater than 90 degrees.  The other 
planes were similarly unremarkable, and no examiner has 
described limitation of motion of the low back as severe.  
Consequently, a 40 percent rating is not warranted under Code 
5292.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995)

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the Board granted a 20 percent 
disability rating under Diagnostic Code 5295.  Diagnostic 
Code 5295 specifically considers limitation of forward 
bending, loss of lateral motion.  The possibility of a rating 
under Diagnostic Code 5292 for limitation of motion was also 
considered.  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

C.  Right knee disability

Currently, the veteran's right knee disability is rated in 
accordance with impairment of the knee, manifested by 
recurrent subluxation or lateral instability. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, §§ 4.1, 4.71a, Diagnostic Code 5257.  
Slight knee impairment warrants a 10 percent evaluation; the 
next higher evaluation, a 20 percent rating, requires 
evidence of moderate knee impairment.  In instances in which 
the minimum schedular evaluation requires residuals and the 
Rating Schedule does not provide a noncompensable evaluation, 
a noncompensable evaluation will be assigned when the 
required impairment is not shown.  38 C.F.R. § 4.31.  In this 
case, where the diagnostic code is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Upon review of the record, the Board concludes that a 10 
percent rating is appropriate for the veteran's right knee 
disability.  The evidence of record, as a whole, indicates 
that the veteran's right knee disability is productive of 
slight impairment.  The veteran has testified that his knee 
is unstable, and he also reported this on examinations.  In 
1997, the examiner noted that the lateral collateral ligament 
was "quite relaxed."  Clinical findings during the 1998 VA 
examination demonstrated no instability; the examiner 
considered the examination to be unremarkable.  

In this case, there is some medical evidence to support the 
veteran's testimony regarding the recurrent instability that 
he has reported.  On the other hand, there is the most recent 
VA examination in which the examiner concluded that the right 
knee was unremarkable for abnormalities.  When all the 
evidence is assembled, the Secretary is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
evidence is in relative equipoise regarding the degree of 
disability of the right knee.  In such cases, reasonable 
doubt is resolved in favor of the veteran.  Accordingly, a 10 
percent rating for the right knee disability is warranted.  

A rating higher than 10 percent under Code 5257 is not in 
order.  That is, examiners have not identified moderate 
disability with recurrent subluxation and lateral 
instability.  As noted above, the examiner in 1998 found the 
disability to be by history and unremarkable in findings.  
The other medical evidence also does not reveal moderate 
right knee disability.  

A higher rating may also be awarded under Diagnostic Codes 
5260 or 5261.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 30 degrees warrants a 
20 percent evaluation.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 15 degrees warrants a 
20 percent evaluation.  The "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  In 1997, VA examination disclosed normal flexion 
and extension of the right knee.  As of 1998, there was a 
full range of motion of the right knee, no visible swelling, 
and no tenderness on palpation.  Further, the VA examiner 
concluded that clinical evaluation of the knee was normal.  

The provisions of § 4.40 require that any functional loss 
must be supported by "adequate pathology."  The Board 
recognizes the veteran's complaint of pain.  As indicated 
above, however, examinations of the veteran's knee do not 
substantiate such complaints so as to justify a higher 
rating.  There was no limitation of the knee indicated on 
examinations, and the examiners were aware of the veteran's 
complaints.  In light of the evidence described above, the 
Board must conclude that no higher rating under Codes 5260 
and 5261 is appropriate.

The Board notes that in addition to that noted specifically 
above, application of other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4 have been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In light of the 
evidence discussed above, however, and upon review of 
potentially applicable Diagnostic Codes, the Board concludes 
that the veteran's service-connected right knee disability is 
most favorably rated under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257.  Ankylosis of the knee and limitation 
of flexion or extension of the leg, for example, are not for 
application in light of the evidence of record in this case.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5256, 5260 and 
5261 (1999).

D.  Asthma

The veteran's service-connected asthma has been evaluated as 
30 percent disabling by analogy to Diagnostic Code 6602.  A 
30 percent disability rating is assignable when the FEV-1 
rate is 56 to 70 percent of that predicted, or if the FEV-
1/FVC ratio is 56 to 70 percent of that predicted, or if 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication is needed.  A 60 
percent rating is assignable when the FEV-1 rate is 40 to 55 
percent of that predicted, or if the FEV-1/FVC ratio is 40 to 
55 percent of that predicted, or if at least monthly visits 
to a physician are needed for required care of exacerbations, 
or intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are needed.  The highest 
100 percent rating is assignable when the FEV-1 rate is less 
than 40 percent of that predicted, or if the FEV-1/FVC ratio 
is less than 40 percent, or if there is more than one attack 
per week with episodes of respiratory failure, or if the 
veteran requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602.

The December 1998 VA examination report notes frequent 
wheezing and shortness of breath, particularly in cold 
weather, and the use of bronchodilator inhalant medication 
several times a day.  On pertinent pulmonary function testing 
during the pendency of the appeal, the veteran's worst FEV-1 
rate was 78 percent of the predicted rate, and his FEV-1/FVC 
ratio was 72 percent.  The examiner found that the veteran's 
FEV-1 rate was suggestive of mild obstructive lung disease.

Although the PFT does not support a higher rating, the Board 
otherwise notes that the veteran was medicated with a course 
of intravenous steroids during his April 1998 
hospitalization.  Additionally, while among other drugs for 
relief of symptoms, he uses another corticosteroid, Azmacort, 
that is prescribed as needed.  Consequently, the Board finds 
that the criteria for a 60 percent disability rating have 
been met.  

Upon consideration of all the evidence of record, the Board 
finds that a rating higher than the 60 percent disability 
rating currently awarded is not appropriate.  As the 
veteran's FEV-1 rate is clearly better than 40 percent of 
that predicted, his FEV-1/FVC ratio is better than 40 percent 
of that predicted, and no evidence has been presented to show 
more than one attack per week of respiratory failure or a 
required daily use of systemic high doses of corticosteroids 
or immuno-suppressive medication, a higher 100 percent rating 
would not be assignable under Diagnostic Code 6602.  The 
Board considered whether a higher rating might be assigned 
under some other Diagnostic Code, but determined that 
Diagnostic Code 6602 was the most appropriate Diagnostic Code 
under which to rate this disability.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

In deciding all of the veteran's rating claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board specifically finds that there is no 
evidence which supports the veteran's claims at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disabilities 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is entitled to the same 
evaluation during any time within this period.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for urticaria, but not other skin 
disorder, is granted.

Entitlement to a disability rating greater than 10 percent 
for a left ankle disability is denied.

Entitlement to a disability rating of 20 percent for a low 
back disability is granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for lateral collateral 
instability of the right knee is granted, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 60 percent for asthma 
is granted, subject to the regulations governing the payment 
of monetary benefits.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

